Citation Nr: 1504299	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  12-27 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a heart murmur.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for a stroke, to include as due to in-service herbicide exposure.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for a heart disorder, to include as due to in-service herbicide exposure.
8.  Entitlement to service connection for a respiratory disorder, to include asthma, sinusitis, and allergic rhinitis, and to include as due to in-service herbicide exposure.

9.  Entitlement to service connection for a skin disorder, to include melanoma on various parts of the body, to include as due to in-service herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to December 1970, to include a tour in the Republic of Vietnam with the U.S. Marine Corps.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted service connection for PTSD.  The RO assigned an initial disability rating of 10 percent.  The July 2012 decision also denied the service connection claims currently on appeal.  The Veteran filed a Notice of Disagreement (NOD) in August 2012, appealing the initial disability rating assigned for the PTSD and the service connection denials.  The RO issued a Statement of the Case (SOC) in September 2012.  In October 2012, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of these issues.  The RO issued another rating decision in February 2013, which increased the disability rating for the PTSD to 50 percent, retroactively effective from November 15, 2012.  In a February 2013 Appeals Status Election form, the Veteran indicated that he was satisfied with the decision.  Thus, this issue is not before the Board.

In November 2012, the Veteran was afforded his requested hearing before a Decision Review Officer (DRO) at the local RO.  A transcript of the hearing has been associated with the claims file.

In June 2014, the Veteran was afforded his requested Board hearing before the undersigned Veterans Law Judge (VLJ) at the local RO (Travel Board hearing).  A transcript of the hearing has been associated with the claims file.

Following the most recent readjudication of this appeal in the February 2013 Supplemental SOC (SSOC), additional evidence was added to the claims file.  To date, this evidence has not been reviewed by the Agency of Original Jurisdiction (AOJ).  However, in a June 2014 statement, the Veteran waived his right to have the AOJ initially consider this evidence.  38 C.F.R. §§ 20.800, 20.1304 (2014).

The Veteran's paperless claims files were also reviewed and considered in preparing this decision and remand, along with his paper claims file. 

The issues of:  (1) entitlement to service connection for a heart disorder, to include as due to in-service herbicide exposure; (2) entitlement to service connection for a stroke, to include as due to in-service herbicide exposure; (3) entitlement to service connection for a respiratory disorder, to include asthma, sinusitis, and allergic rhinitis, to include as due to in-service herbicide exposure; and, (4) entitlement to service connection for a skin disorder, to include melanoma on various parts of the body, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  An unappealed October 1977 rating decision denied service connection for hypertension and heart murmurs.

2.  The evidence pertaining to the Veteran's hypertension and heart murmurs submitted subsequent to the October 1977 rating decision was not previously submitted, relates to unestablished facts necessary to substantiate the claims, and raises a reasonable possibility of substantiating the hypertension and heart disorder claims.  

3.  The Veteran clearly and unmistakably entered service with hypertension, which clearly and unmistakably was not aggravated by service. 

4.  The Veteran does not have sufficient hearing loss in his ears to be considered a disability by VA standards.

5.  The probative medical opinion evidence shows that the Veteran's current tinnitus is not etiologically related to his active military service.


CONCLUSIONS OF LAW

1.  The RO's October 1977 rating decision that denied service connection for hypertension and heart murmur is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).  

2.  New and material evidence has been submitted to reopen the Veteran's claim for service connection for hypertension.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5108, 5126 (West 2014); 38 C.F.R. 3.102, 3.156, 3.159, 3.326(a) (2014).

3.  New and material evidence has been submitted to reopen the Veteran's claim for service connection for a heart murmur.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5108, 5126 (West 2014); 38 C.F.R. 3.102, 3.156, 3.159, 3.326(a) (2014).

4.  Service connection for hypertension is not established.  38 U.S.C.A. 
§§ 1110, 1111 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

5.  Service connection for bilateral hearing loss is not established.  38 U.S.C.A. 
§§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).

6.  Service connection for tinnitus is not established.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Regarding the hypertension and heart new and material evidence claims, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Here, the Board is reopening the hypertension and heart disorder service connection claims.  Thus, no further discussion of the VCAA is required at this time.

Regarding the hypertension, bilateral hearing loss, and tinnitus service connection claims, under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty to assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the AOJ dated in July 2011, February 2012, and May 2012 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The July 2011 and May 2012 letters also provided the Veteran with information concerning the evaluations and effective dates that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  These letters were provided prior to the initial RO adjudication of his claims in the July 2012 rating decision.  Thus, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues have been obtained.  His STRs, personnel records, and post-service VA and private treatment records have been obtained.   The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disorders currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  

Regarding the hypertension, bilateral hearing loss, and tinnitus claims, the record indicates that the Veteran participated in VA examinations in July 2011 and February 2012, the results of which have been included in the claims file for review.  The examination involved a review of the claims file, a thorough examination of the Veteran, and an opinion that was supported by sufficient rationale.  Therefore, the Board finds that the VA examinations and medical opinions are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's hypertension, bilateral hearing loss, and tinnitus claims.

Furthermore, the Veteran was afforded a Board hearing in June 2014.  A Board member has two duties at a hearing:  (1) a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim, and (2) a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See 38 C.F.R. § 3.103(c)(2) (2014); Procopio v. Shinseki, 26 Vet. App. 76 (2012) (citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)).

Here, during the hearing, the VLJ specifically noted the issues as shown on the title page of this decision.  The Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  The VLJ noted the elements of the claims that were lacking to substantiate the claims for benefits, and both the VLJ and representative asked the Veteran questions regarding these missing elements.  The representative and the VLJ also asked questions to ascertain whether the Veteran had submitted evidence in support of these claims.  In addition, the VLJ and representative sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with the hearing requirements, nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that the VLJ complied with the aforementioned hearing duties, and that any error in notice provided during the Veteran's hearing constitutes harmless error.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  New and Material Evidence Claims

The Veteran seeks to reopen his previously denied claims of entitlement to service connection for hypertension and heart murmur.

Although the AOJ in its July 2012 rating decision did not discuss whether new and material evidence had been submitted for the previously denied claims of entitlement to service connection for hypertension and heart murmur, the Board must first decide whether new and material evidence has been received to reopen these claims because this threshold preliminary determination in turn affects the Board's jurisdiction to adjudicate the claims on their underlying merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful when new and material evidence has not been submitted).  If there is no new and material evidence, that is where the analysis must end, and what the AOJ determined in this regard is irrelevant.  Butler v. Brown, 9 Vet. App. 167, 171 (1996); see Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)) and VAOPGCPREC 05-92 (March 4, 1992).

Previously, in an October 1977 rating decision, the RO denied service connection for hypertension and heart murmur.  The Veteran was advised of his appellate rights in a letter dated in November 1977.  Specifically, the Veteran was advised in the November 1977 letter that his heart murmur and hypertension were not incurred in or aggravated by his service.  The October 1977 rating decision explained that heart murmurs were a constitutional or developmental abnormality and not considered a disability under the law.  The rating decision also found that the Veteran had an elevated blood pressure reading at his entry into the service and no increase in the degree of hypertension when he was discharged from the service.  The Veteran did not appeal this decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

If, however, new and material evidence is presented or secured with respect to a claim that has been denied, and not appealed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.

In May 2011, the Veteran filed claims to reopen his previously denied claims for entitlement to service connection for hypertension and a heart disorder.  Claims received on or after August 29, 2001, shall be reopened and reviewed if "new and material" evidence is presented or secured.  Evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  "Material" evidence is evidence that relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  

In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").
In this case, the following evidence has been added to the record since the October 1977 RO denial:  private medical records; VA treatment records; Internet articles submitted by the Veteran; a DRO hearing transcript; a VA examination and medical opinion; a Board hearing transcript; and, lay statements from the Veteran and his representative.  This evidence is new because it has not previously been submitted.  

Additionally, some evidence is also material to the Veteran's claims.

Regarding the hypertension claim, the new evidence shows the Veteran continued to be treated for hypertension after service.  This evidence is new and material in regard to the question of whether the Veteran's hypertension was aggravated in service.  Therefore, this evidence is sufficient to reopen his hypertension claim.

Regarding the heart disorder claim, the new evidence shows that the Veteran has current heart diagnoses distinctive from the prior heart murmur diagnosis.  Specifically, a June 2011 private treatment record diagnosed the Veteran with carotid atherosclerosis and a July 2012 VA treatment record diagnosed the Veteran with atherosclerotic disease and a carotid artery disease.  Since there is new and material evidence, the claims of entitlement to service connection for hypertension and a heart murmur are reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The claims must now be readjudicated on the underlying merits, i.e., on a de novo basis.  


III.  Service Connection 

A.  General Regulations and Statutes 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d).  

Service connection for certain chronic diseases, including organic diseases of the nervous system, such as sensorineural hearing loss will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R.  § 3.303(d).   See Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995 (characterizing high frequency sensorineural hearing loss as an organic disease of the nervous system). 

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. §§ 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

B.  Hypertension 

Every veteran employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (2014).

In July 2003, VA's General Counsel issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show, by clear and unmistakable evidence, that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003). The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. Id.

Pursuant to these developments, it is now clear that in order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service. 38 C.F.R. § 3.304(b) (2014).

On the Report of Medical History prepared by the Veteran upon his entry into service in November 1966, in response to the question of whether he ever had or had now "high or low blood pressure," the Veteran answered in the affirmative.  It was noted that the Veteran had a history of hypertension in the past.  The Veteran's November 1966 military entrance examination report notes the presence of hypertension, which was later then crossed out with comments added.  38 U.S.C.A. § 1111 is for application.

The Veteran was afforded a VA examination in February 2012 to address the nature and etiology of his hypertension.  Following a review of the claims file and physical examination of the Veteran, the VA examiner diagnosed the Veteran with hypertension.  The examiner opined that the Veteran's hypertension clearly and unmistakably existed prior to his active military service and was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  The examiner provided the rationale that the Veteran's file documented poorly controlled hypertension in 1966.  The examiner maintained that the Veteran had evidence of hypertension during and after military service.  The examiner noted that the Veteran's father had hypertension.  The examiner indicated that the Veteran's hypertension was not aggravated beyond its natural progression.  The examiner maintained that he believed that with any life stressors the Veteran's blood pressure would be hard to control.  The Veteran's chart reflected recent business stressors and thus uncontrolled hypertension.  The examiner observed that the Veteran had had many changes in blood pressure medications and that his blood pressure was still only subobtimally controlled.  

The evidence in favor of the claim is the 1111 statute and the Veteran's lay statements that his hypertension was incurred or aggravated in service.  The only medical opinion nexus evidence of record is against the claim.  The medical expert found that the Veteran's hypertension clearly and unmistakably existed prior to his active military service and was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  The medical opinion was based on review of the file and examination of the Veteran, and the medical opinion contains a rationale supported by sound medical principles.  The Board finds that the Veteran clearly and unmistakably entered service with hypertension, which clearly and unmistakably was not aggravated by service. 

C.  Bilateral Hearing Loss 

The Veteran seeks service connection for bilateral hearing loss.

As explained, the first and indeed perhaps most fundamental requirement for any service-connection claim is there must be competent evidence of the existence of the currently claimed disorder.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service connection presupposes a current diagnosis of the disorder claimed, to at least confirm the veteran has it; without this minimum level of proof, there can be no valid claim).

The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  But according to VA standards, impaired hearing must be of a certain level to be considered a disability.  For purposes of applying the laws administered by VA, hearing impairment will be considered a disability when the thresholds for any of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the thresholds at three of these frequencies are 26 or greater; or, the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Since filing his service connection claim in May 2011, the Veteran was provided a VA audiological examination in July 2011.  Audiometric testing yielded the following findings at that time:

 


HERTZ



500
1000
2000
3000
4000
LEFT
15
15
15
10
15
RIGHT
15
10
15
15
20

Using the Maryland CNC Word List test, his speech recognition scores were 100 percent bilaterally.

The private and VA treatment records dated since May 2011 do not provide any contrary evidence to that obtained at the July 2011 VA examination.  

The Board has reviewed the above evidence and finds that there is no indication of a current bilateral hearing loss disorder as defined under 38 C.F.R. § 3.385.  Therefore, the Veteran has not met his threshold preliminary evidentiary burden of establishing he has a sufficient hearing loss disability in his ears.  Without this required proof of a current disorder, the claim for bilateral hearing loss necessarily fails.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for a past disability); see, too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has disability at the time a claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).  Here, though, the Veteran has never had this required current hearing loss disability according to the requirements of § 3.385, either when filing his claim or at any time since.  So without the required proof that he has sufficient hearing loss to be considered a disability by VA standards (that is, according to the requirements of 38 C.F.R. § 3.385), the Board need not determine whether there is a correlation between a nonexistent disability and his military service because this is an impossibility.

In the absence of proof of a present disorder (and, if so, of a nexus between that disorder and the active military service), there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been repeatedly reaffirmed by the United States Court of Appeals for the Federal Circuit (Federal Circuit), which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

Accordingly, service connection for bilateral hearing loss is not warranted because the Veteran has not satisfied the first requirement of service connection, i.e., a current diagnosis.  See 38 C.F.R. § 3.303; see again Gilpin, 155 F.3d at 1353; Brammer, 3 Vet. App. at 225.   

In forming this opinion, the Board has considered the Veteran's lay statements.  Although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, diagnosing a bilateral hearing loss disability of appropriate severity under 38 C.F.R. § 3.385, this issue falls outside the realm of common knowledge of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (laypersons not competent to diagnose cancer).  As a layperson, it is not shown that he possesses the medical expertise to diagnose a bilateral hearing loss disability of appropriate severity under 38 C.F.R. § 3.385.  Thus, as previously stated, the medical evidence of record is only against the Veteran's service connection claim.  

In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claim of entitlement to service connection for bilateral hearing loss, that doctrine does not apply.  38 U.S.C.A. § 5107(b).  The claim of entitlement to service connection for bilateral hearing loss is denied.

D.  Tinnitus 

The Veteran seeks service connection for tinnitus, to include as due to his noise exposure from his Vietnam military service.

As noted above, the first element of service connection requires evidence of a current disorder.  Here, a current diagnosis has been established.  Thus, the Veteran has satisfied the first element of service connection.

As stated above, the second element of service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  Here, the Veteran's personnel records document his service in Vietnam during his active military service.  His DD-214 Form confirms that his Military Occupational Specialty (MOS) was Instrument Man.  At his Board hearing, the Veteran testified that he was an Aircraft Electrician during his active military service and worked around jets.  However, the Veteran's STRs are silent for documentation of the disorder or an ear injury.  The records reveal no complaints or treatment related to the Veteran's tinnitus.  At his November 1970 military separation examination, tinnitus was not noted.  His active military service ended in December 1970.  

The first post-service relevant complaint of tinnitus was at the July 2011 VA audiological examination, which was scheduled for the purpose of obtaining VA compensation benefits.  Again, the Veteran's active duty ended in 1970.  This lengthy period without treatment for the disorder weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (holding that service incurrence may be rebutted by the absence of medical treatment of the claimed disorder for many years after the military discharge). 

As previously mentioned, the third element of service connection requires evidence of a nexus between the current disorder and the in-service disease or injury.  Here, the only medical nexus opinion of record is negative.  

Specifically, at a July 2011 VA audiological examination, the Veteran reported working around compressors, generators, power tools, pneumatic tools, and saws as a general contractor and painter for over forty years.  The Veteran also described post-service recreational noise exposure from tractors, heavy equipment, boating, and outboard motors for over thirty-five years and hunting for over twenty years.  The Veteran did not use hearing protection devices in his recreational activities, but did use hearing protection in his occupational activities.  The Veteran then denied any current complaints of tinnitus and could not recall his last episode of tinnitus.  He stated that his tinnitus was infrequent - four to five times per year and lasting a couple of hours.  He stated that it was not bothersome and he assumed it was related to stress or his blood pressure.  The Veteran indicated that "he did not know why he was here as he has no complaints about hearing or tinnitus."  Following a review of the claims file and a physical examination of the Veteran, the VA examiner determined that the Veteran's tinnitus was less likely as not (less than 50/50 probability) caused by or a result of noise exposure while in the military.  The examiner reasoned that the Veteran's STRs document normal hearing thresholds at both entry and exit examinations.  The STRs do not show any complaints of tinnitus.  The Veteran described occupational noise exposure for over forty years as a general contractor, though hearing protection devices were used.  However, the examiner stated that the Veteran's recreational noise exposure contributed to his hearing health.  The examiner pointed out that the Veteran also indicated that his tinnitus was infrequent and not bothersome.  The examiner stated that the configuration of the Veteran's current audiogram was consistent with an accumulation of occupational and recreational noise exposure.  The examiner reported that these conclusions were based on his claims file review, STRs, patient case history, and configuration of audiogram.

The VA examiner clearly reviewed the STRs and other evidence in the claims folder.  The examiner provided an opinion that is supported by and consistent with the evidence of record.  The examiner gave an alternative theory to address the etiology of the current tinnitus.  There is no positive medical evidence to the contrary of this opinion in the claims file.  The VA and private treatment records do not provide contrary evidence.  For all of these reasons, service connection for tinnitus is not warranted.

As the evidence is not in equipoise, service connection for tinnitus is not warranted.  
In reaching this decision, the Board has considered the Veteran's arguments in support of his claim, to include the Internet articles submitted by him.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington, 19 Vet. App. at 368.  The Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau, 492 F.3d at 1372, the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when:  (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Although the Veteran is competent to report that he injured his ears during his active military service, which resulted in his current tinnitus, the Board must still weigh his lay statements against the medical evidence of record.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  When the Veteran was first seen post-service at the 2011 VA examination for his tinnitus, he did not indicate that his tinnitus had been continuously present since his active military service.  Rather, the Veteran denied any current complaints of tinnitus and could not recall his last episode of tinnitus.  He stated that his tinnitus was infrequent - four to five times per year and lasting a couple of hours.  He stated that it was not bothersome and he assumed it was related to stress or his blood pressure.  The Veteran indicated that "he did not know why he was here as he has no complaints about hearing or tinnitus."  Thereafter, at the Board hearing, the Veteran indicated that he first noticed ringing in his ears in service and appeared to indicate that the symptoms were always present but not always noticeable.  Although the basic principle that ringing in the ears is within the common knowledge of lay persons, the factual picture presented here is complex.  Whether the Veteran's condition is tinnitus related to service cannot be determined by mere observation alone.  The Board finds that determining the etiology of the Veteran's ringing in the ears is not within the realm of knowledge of a non-expert given the intermittent frequency of the symptoms and the existence of other post-service potential causes.  As the evidence does not show that the Veteran has expertise in medical matters, the Board concludes that his nexus opinion in this regard is not competent evidence and therefore is not probative of whether his ringing in the ears is related to in-service noise exposure.  Thus, the medical opinion of record is dispositive of the nexus question presented in this case. 

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claim of entitlement to service connection for tinnitus is not warranted.


ORDER

New and material evidence having been submitted, the Veteran's claim of entitlement to service connection for hypertension is reopened.

New and material evidence having been submitted, the Veteran's claim of entitlement to service connection for a heart murmur is reopened.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the remaining heart disorder, stroke, respiratory disorder, and skin disorder claims can be properly adjudicated.   

Initially, the Veteran has alleged recent treatment for the disorders currently on appeal.  The most recent VA treatment records in the claims file are dated from February 2013 from the VA Medical Center (VAMC) in Fayetteville, Arkansas, to include the Jay, Oklahoma, VA Community-Based Outpatient Clinic (CBOC).  Upon remand, all pertinent VA treatment records since this date, along with his recent and pertinent private treatment records, must be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).  

Heart Disorder, Stroke, Respiratory Disorder, and Skin Disorder

A remand is required in order to afford the Veteran a VA examination to determine the nature and etiology of the heart disorder, respiratory disorder, and skin disorder.  VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  An examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record:  (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of disorder; and, (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service; but, (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.

Here, June 2011 private treatment records diagnosed the Veteran with carotid atherosclerosis and contact dermatitis.  The VAMC current diagnosis list shows that the Veteran has a current diagnosis of asthma as of July 2011.  A July 2011 private treatment record also diagnosed the Veteran with sinusitis.  July 2012 VA treatment records document diagnoses of melanoma of the right check, allergic rhinitis, atherosclerotic disease, and carotid artery disease.  Regarding an in-service incurrence, the Veteran's private physician submitted a statement in July 2011, in which the physician stated that the Veteran's current sinusitis was caused by his overuse of nasal sprays (i.e., Afrin).  In an August 2012 statement, the Veteran testified that he began taking the nasal sprays during his active military service and continued taking them post-service.  The Veteran's STRs also document a notation of heart murmurs in December 1970, just prior to his discharge.  The Veteran also alleges that his heart disorder, stroke, respiratory disorder, and skin disorder are due to his in-service herbicide exposure.  The Veteran's personnel records confirm service on land in Vietnam during the Vietnam era.  Thus, the Veteran is presumed to have been exposed to herbicides during his active military service; however, his current diagnoses are not listed on the presumptive herbicide list.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.304, 3.307, 3.309.  To date, the Veteran has not been afforded VA examinations and medical opinions for the heart disorder, stroke, respiratory disorder, and skin disorder claims.  Based on the aforementioned evidence, the Board finds that VA examinations are warranted.  Id.

The Veteran is hereby notified that it is his responsibility to report for all scheduled examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent VA outpatient treatment records from the VAMC in Fayetteville, Arkansas, to include the Jay, Oklahoma, VA CBOC, dated since February 2013 that have not been secured for inclusion in the record.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

2.  Obtain the Veteran's recent private treatment records.  
If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

3.  After obtaining the above records, schedule the Veteran for a VA heart examination to determine the nature and etiology of his heart disorder.  Properly notify the Veteran of the examination by sending notice of the details of the examination to the Veteran at his correct address.  The VA examiner should thoroughly review the Veteran's VA claims file.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The VA examiner is requested to specifically address the following:

a) State all current heart diagnoses, to include whether the Veteran has ischemic heart disease.

b) For each current diagnosis, state whether it is at least as likely as not (a 50 percent probability or greater) that the current diagnosis is etiologically related to the Veteran's active military service, to include his presumed in-service herbicide exposure and the December 1970 STR documenting heart murmurs.  

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

4.  After obtaining the above records, schedule the Veteran for a VA stroke examination to determine the nature and etiology of the claimed stroke.  Properly notify the Veteran of the examination by sending notice of the details of the examination to the Veteran at his correct address.  The VA examiner should thoroughly review the Veteran's VA claims file.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The VA examiner is requested to specifically address the following:

a) State all current stroke diagnoses, to include residuals.

b) For each current diagnosis, state whether it is at least as likely as not (a 50 percent probability or greater) that the current diagnosis is etiologically related to the Veteran's active military service, to include his presumed in-service herbicide exposure.  (Also, the Board is cognizant that there is no VA presumption of service connection for stroke. The Agent Orange Updates, however, use only a general statistical analysis to determine whether a disease should be service connected on a presumptive basis and not to the likelihood that any individual's health problem is associated with or caused by the herbicides in question. The Board seeks a medical opinion on the likelihood that THIS Veteran's stroke is related to HIS herbicide exposure given HIS medical history, family history, absence of other risk factors, etc.)

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

5.  After obtaining the above records, schedule the Veteran for a VA respiratory examination to determine the nature and etiology of his current breathing problems, to include asthma, allergic rhinitis, and sinusitis.  Properly notify the Veteran of the examination by sending notice of the details of the examination to the Veteran at his correct address.  The VA examiner should thoroughly review the Veteran's VA claims file.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The VA examiner is requested to specifically address the following:

   (a) State all current respiratory diagnoses, to include asthma, allergic rhinitis, and sinusitis.
   
   (b)  For each current diagnosis, state whether it is at least as likely as not (a 50 percent probability or greater) that the current diagnosis is etiologically related to the Veteran's active military service, to include his presumed in-service herbicide exposure and to include the overuse of nasal spray claimed by the Veteran to have started during his active military service.  (Also, the Board is cognizant that there is no VA presumption of service connection for asthma, allergic rhinitis, and sinusitis due to herbicide exposure. The Agent Orange Updates, however, use only a general statistical analysis to determine whether a disease should be service connected on a presumptive basis and not to the likelihood that any individual's health problem is associated with or caused by the herbicides in question. The Board seeks a medical opinion on the likelihood that THIS Veteran's respiratory disorder is related to HIS herbicide exposure given HIS medical history, family history, absence of other risk factors, etc.)

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

6.  After obtaining the above records, schedule the Veteran for a VA skin examination to determine the nature and etiology of his current skin disorder, to include melanoma and contact dermatitis.  Properly notify the Veteran of the examination by sending notice of the details of the examination to the Veteran at his correct address.  The VA examiner should thoroughly review the Veteran's VA claims file.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The VA examiner is requested to specifically address the following:

a) State all current skin diagnoses, to include melanoma and contact dermatitis.

b) For each current diagnosis, state whether it is at least as likely as not (a 50 percent probability or greater) that the current diagnosis is etiologically related to the Veteran's active military service, to include his presumed in-service herbicide exposure and the sun exposure from Vietnam.  (Also, the Board is cognizant that there is no VA presumption of service connection for melanoma and contact dermatitis due to herbicide exposure. The Agent Orange Updates, however, use only a general statistical analysis to determine whether a disease should be service connected on a presumptive basis and not to the likelihood that any individual's health problem is associated with or caused by the herbicides in question. The Board seeks a medical opinion on the likelihood that THIS Veteran's skin disorder is related to HIS herbicide exposure given HIS medical history, family history, absence of other risk factors, etc.)

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

7.  After the above actions have been completed, readjudicate the Veteran's heart disorder, respiratory disorder, and skin disorder claims.  If the claims remain denied, issue to the Veteran and his representative a SSOC.  Afford them the appropriate period of time within which to respond thereto.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)







These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


